DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Response to Arguments

Applicant’s response from 7/18/2022 is acknowledged.

Claim Rejections - 35 USC § 103

Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  
Applicant has argued that there is impermissible hindsight in applying the Emonds-Alt reference.  In response, it is first noted that indeed, "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  In the instant case, the Examiner pointed to specific disclosures in the prior art that give a reason or motivation to combine the ingredients as claimed, thereby overcoming any concern regarding hindsight bias. See Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1292 (Fed. Cir. 2012).
In the instant case, Emonds-Alt discloses that SR140333 is a non-peptide antagonist of tachykinin NK 1 receptors. Per Emonds-Alt, SR140333 potently, selectively and competitively inhibited substance P binding to NK 1 receptors from various animal species, including humans.  Per Emonds-Alt, it further blocked the activation of rat thalamic neurons against nociceptive stimulation. (Abstract).  Accordingly, the reference was applied vis-à-vis its pertinent teaching of Applicant’s claimed elements pertaining to the specific compound claimed, the treatment of pain, and the effect at the receptors claimed, thereby overcoming any concern regarding hindsight bias.  It is further noted that the treatment of pain disclosed is broad, and is not limited to any particular cause of it, thus broadly including one arising as a result of bacterial infection.  
Applicant has argued vis-à-vis Rudick that the condition treated arises out of a viral infection, but the Examiner notes that Rudick is one of several, and cumulative at that, references, wherein the rejection was made based on the combination of a number of references.  Even so, this does not make Rudick somehow irrelevant.  To the contrary, Rudick further discloses that interstitial cystitis/painful bladder syndrome (IC/PBS) is a bladder disease that causes debilitating pelvic pain, and that significant reduction of PRV-induced pelvic pain was observed for animals treated with antagonists of neurokinin receptor 1 (NK1R) and histamine receptors. Per Rudick, “[t]hese data demonstrate that bladder-associated pelvic pain is attenuated by antagonists of NK1R and H2R. Therefore, NK1R and H2R represent direct therapeutic targets for pain in IC/PBS and potentially other chronic pain conditions.”
Montier is further relevant for the reasons of record.  It discloses that substance P stimulated NK1 receptors of the rat urinary bladder, and that two NK1 receptor antagonists, RP 67580 and CP-96,345, both inhibited substance P-induced contraction, and inhibited substance P- and septide-induced plasma extravasation.  Montier concludes that: “Selective NK1 receptor antagonists, by blocking both spasm and plasma extravasation in the urinary bladder, would be useful for treating substance P-related motor disorders and cystitis.”  
That Montier does not specifically disclose that there is variation of NK1R or substance P expression again does not make Montier irrelevant.  Applicant’s and the Examiner’s reasons to combine may be different.  That the prior art has a different reason to combine is of no moment as long as there is a sufficient reason to make the combination.  See In re Kemps, 97 F.3d 1427, 1430 (Fed. Cir. 1996) (“[T]he motivation in the prior art to combine the references does not have to be identical to that of the applicant to establish obviousness.”).  See also In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) ("As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.").
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  All elements of each prior art reference need not read on the claimed invention, rather, the proper test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art.  In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000).
Applicant has further failed to establish unexpected results.  It has merely only argued a mechanistic pathway.  However, as noted in the office action, since Giblin discloses the same class of compounds as per Applicant’s claims- antagonists of NK1R or substance P, and their efficacy for treating the same condition/ disease, i.e. inflammatory response arising from bacterial infection, e.g. cystitis, they will have the same effect as in Applicant’s claims, i.e. wherein an increase in expression of NK1R and/or increase of expression of Substance P in response to the bacterial infection is inhibited.
	For the foregoing reasons, the rejection is still deemed to be proper, and is maintained.
The Examiner also makes a note as to the status of Applicant’s claims.  Applicant maintains that claims 1-10 are 13-15 are withdrawn from consideration, but has failed to properly present them with their full text and the claim status modifier “(“withdrawn”), as necessitated by the rules.  Rather, Applicant has removed the text, as is acceptable practice for cancelled claims only.  Appropriate correction is requested.
Claims 11 and 12 are pending, and have been examined herewith.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Emonds-Alt et al., In vitro and in vivo biological activities of SR140333, a novel potent non-peptide tachykinin NK1 receptor antagonist, European journal of pharmacology, Volume: 250 Issue: 3, 403 – 413, 1993-12-21 (“Emonds-Alt”, of record), and further in view of US 5,919,803 to Giblin et al. (“Giblin”, of record), Montier et al., Antagonism of substance P and related peptides by RP 67580 and CP-96,345, at tachykinin NK1 receptor sites, in the rat urinary bladder, European Journal of Pharmacology, Volume 251, Issue 1, 4 January 1994, Pages 9-14 (“Montier”, of record) and/or Rudick et al., Pharmacological attenuation of pelvic pain in a murine model of interstitial cystitis, November 2009, BMC Urology 9(1):16 (“Rudick”, of record).
Emonds-Alt discloses that SR140333 is a non-peptide antagonist of tachykinin NK 1 receptors. Per Emonds-Alt, SR140333 potently, selectively and competitively inhibited substance P binding to NK 1 receptors from various animal species, including humans.  Per Emonds-Alt, it further blocked the activation of rat thalamic neurons against nociceptive stimulation. (Abstract).  “As substance P is considered to act as a neurotransmitter or neuromodulator in the transmission of pain (Maggi et al., 1993b), the activity of SR140333 was investigated in a pain model where electrophysiological thalamic responses evoked by nociception were measured (Santucci et al., 1993).” (“p. 406, col. 1).  
Emonds-Alt discloses treating pain, but does not explicitly disclose inhibiting pain and/or inflammatory responses arising as a result of bacterial infection, such as acute cystitis . . . wherein an increase in expression of NK1R and/or increase of expression of Substance P in response to the bacterial infection is inhibited, per Applicant’s claims as amended.
 Giblin relates to piperidine derivatives of formula (I), which are potent and specific NK1 receptor antagonists, and which further displace substance P from the NK1 receptor. (col. 3, ll. 47-54; col. 4, ll. 4-6).  Per Giblin, the compounds are useful as antiinflammatory agents in particular they are useful in the treatment of inflammation in asthma, influenza, chronic bronchitis and rheumatoid arthritis; in the treatment of inflammatory diseases of the gastrointestinal tract such as Crohn's disease, ulcerative colitis, inflammatory bowel disease, non-steroidal anti-inflammatory drug induced damage and inflammatory and secretory effects of bacterial infection, e.g. due to Clostridium difficile; inflammatory diseases of the skin such as herpes and eczema; inflammatory diseases of the bladder such as cystitis and urge (i.e. urinary) incontinence. (col. 4, ll. 27-39).  Since Giblin discloses the same class of compounds as per Applicant’s claims- antagonists of NK1R or substance P, and their efficacy for treating the same condition/ disease, i.e. inflammatory response arising from bacterial infection, e.g. cystitis, they will have the same effect as in Applicant’s claims, i.e. wherein an increase in expression of NK1R and/or increase of expression of Substance P in response to the bacterial infection is inhibited.
As cumulative art, the Examiner also notes the art previously applied in the rejection prior to the instant claim amendments.
Montier discloses that substance P stimulated NK1 receptors of the rat urinary bladder, and that two NK1 receptor antagonists, RP 67580 and CP-96,345, both inhibited substance P-induced contraction, and inhibited substance P- and septide-induced plasma extravasation.  Montier concludes that: “Selective NK1 receptor antagonists, by blocking both spasm and plasma extravasation in the urinary bladder, would be useful for treating substance P-related motor disorders and cystitis.” (Abstract).
As further cumulative art, Rudick further discloses the following: “Interstitial cystitis/painful bladder syndrome (IC/PBS) is a bladder disease that causes debilitating pelvic pain of unknown origin, and IC/PBS symptoms correlate with elevated bladder lamina propria mast cell counts. Similar to IC/PBS patients, pseudorabies virus (PRV) infection in mice induces a neurogenic cystitis associated with bladder lamina propria mast cell accumulation and pelvic pain. We evaluated several drugs to determine the effectiveness of reducing PRV-induced pelvic pain . . . Significant reduction of PRV-induced pelvic pain was observed for animals treated with antagonists of neurokinin receptor 1 (NK1R) and histamine receptors. In contrast, the H1R antagonist hydroxyzine, proton pump inhibitors, a histamine receptor 3 agonist, and gabapentin had little or no effect on PRV-induced pelvic pain. These data demonstrate that bladder-associated pelvic pain is attenuated by antagonists of NK1R and H2R. Therefore, NK1R and H2R represent direct therapeutic targets for pain in IC/PBS and potentially other chronic pain conditions.”
Accordingly, it would have been obvious to a person of skill in the art at the time of the invention to combine the teachings of Emonds-Alt, Giblin, Montier and/or Rudick before the effective filing date of the claimed invention in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so, because as Emdonds-Alt discloses Applicant’s specifically elected species of compound SR140333 is a known potent NK 1 receptor antagonist disclosed to treat pain, and further because both Montier and Rudick disclose that cystitis (i.e. inflammation of the bladder, which to one of skill is most commonly associated with bacteria) can be treated with NK1 receptor antagonists, to include the cystitis itself, as well as the pain associated with it.  Further motivation is found in view of Giblin, which specifically discloses that compounds, which are NK1R antagonists, and antagonists of substance P are useful for treating the inflammatory response arising from bacterial infection in a number of inflammatory diseases and conditions, to specifically include cystitis.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627